Title: From George Washington to Nicholas Cooke, 2 February 1777
From: Washington, George
To: Cooke, Nicholas



Sir,
Morris Town Feby 2d 1777.

In a Letter which I did myself the honour of writing to you on the 20th Ulto I could not help expressing my Sentiments of the Impropriety—as it appeard to me—of raising Troops on a Colonial establishment & thereby setting up a kind of seperate Interest, before your quota for the Continental Army was compleated.
At the time of my writing that Letter, I was unacquainted with the terms on which these Colonial Regiments were to be raised—I little thought, that the pay of the Men was to be greater than of those in the Continental Service. I foresaw indeed inconveniences enough without this, but the baneful Influence of advanced pay & bounty already begins to shew itself in numberless Instances, and the poisonous effects of them have reached this Army. I do not know in what light the adoption of these measures may appear to your State; to me, the contradistinctions which they are setting up appears to be fraught with every evil—Manifestly injurious to the common cause—and an indirect breach of the union; My duty therefore as comr in chief of the Armies of the united States compels me, howevr disagreeable the task, to remonstrat

against such modes of proceeding (unless Co-ercive Measures are used to bring forth your quota of Continental Troops)—& to add, that if the defence of any particular state is the governing object of its Policy it can be no recommendation to me, or inducement for Congress to bestow any extraordinary attention to the defence of such State.
You will do me the justice to perceive Sir, that I am grounding my complaint upon an Information that the Continental and Colonial Officers are recruiting Indiscriminately; the first at forty Shillings; the other at £3 pr Month—the first, for hard and dangerous Service, far distant from home perhaps—the Second, for easy & secure duty at, or near their own homes & firesides—If my Information is wrong, and you are pursuing coercive, or vigorous measures to compleat the Continental Regiments required of your State in a short time my remonstrance drops of course, & I have to ask your pardon for the trouble I have given you—If right, the error of the Policy is too obvious to need further annimadversion upon it—sufficient it is to me, to warn you of the danger, and urge the Completion of the Regiments for Continental Service—the United States have a just claim upon you for these Men & will have but too good cause to complain if they are depriv’d of them by your attempts to raise others—The importance of the Subject will appologize for the freedom, & candour of my Sentiments especially when I assure you that with very great esteem and regard I have the Honr to be Sir Yr Most Obed. Hble Sert

Go: W——n

